FILE COPY




                                       M A N D A T E

TO THE PROBATE COURT NO 2 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 5/14/15, the cause upon appeal
to revise or reverse your judgment between

IN   THE    MATTER    OF    THE
GUARDIANSHIP   OF   FRANCIS   J.
SIMMONS,    AN    INCAPACITATED
PERSON,

No. 08-13-00269-CV



was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.



      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this November 6, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. 2013CGD01489